Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 1/592,077 filed 2/03/22 as a continuation of application serial number 16/866,389, which has issued as U.S. Patent 11,274,441 and which was a continuation of application serial number 16/137,366 which has issued as U.S. Patent 10,640,975. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 2/03/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  Copies of the foreign patent not submitted may be found in the parent file(s).

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mounting bracket having plural vertical side flanges [cl.1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 5, 7 and 8 it is unclear which side flange “the side flange” references as claim 1 recited “vertical side flanges”.
This rejection, as well as the drawing objection made immediately above, may be overcome by amending line 3 of claim 1 to recite “ a bottom flange and an adjoining vertical side flange

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,482,240 to Caraher in view of EP 1,700,967 to Van Walraven.
Caraher provides a mounting bracket 38 with a deformable spring clip, a bottom bifurcated flange 48 perpendicularly oriented to a side flange 40. Abutting the bottom and side flanges to an overhead support structure/joist 12 and fixedly securing the side flange to the joist 12 with nails 46.  The spring clip comprised of outward and laterally projecting arms 42 obliquely angled in relation to one another and generally forming a V-shape and located midway between vertical side edges.  The arms including horizontal terminal ends 50 and guide holes 52.
An elongated J-shaped hook hanger member 28 is slidably coupled to the guide holes 52 in the spring clip and includes a lower coupling end engaging a grid support member 14 of a ceiling system.  The ceiling system including ceiling tiles/panels 16.
With respect to claim 4, the holes 52 meet “non-polygonal”.
Caraher provides each of the elements of the claims as noted above except that the top spring arm projects vertically above the top end of the side flange [claim 7]

It would have been an obvious matter of design choice to modify the bracket of Caraher to have dimensioned the top spring arm to project vertically above the top end of the side flange [claim 7] and the mounting bracket to have a greater width than height, since such modifications would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would have been no unexpected or unpredictable results in changing the length of the spring arm such that it projected higher than the top of the side flange or in making the bracket wider than tall.  The bracket would perform in the substantially the same manner.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Caraher fails to provide that the hanger 28 has a travel stop at the upper end thereof.
	Van Walraven teaches that the time of the effective filing date of the invention it was know to provide a hanger rod 3 which is adjustable held between arms 4a/b of a spring clip through holes 6a/b with a travel stop 37 at one end thereof to function as a stop means which limits the displacement of the rod 3 relative the spring arms.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the upper end of the rod 28 of Caraher could have been provided with a travel stop as taught by Van Walraven to limit the extent the rod may be displaced which would inherently would prevent accidental withdrawal front eh upper hole on upper spring arm 42.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,482,240 to Caraher in view of EP 1,700,967 to Van Walraven as provided above, further in view of U.S. Patent 618,603 to Henneman.
Caraher as modified by Van Walraven above provides each of the elements of the claims except for the indexing notches
Henneman teaches that at the time of the effective filing date of the invention it was known to provide a hanger rod A with indexing notches “a” for engaging  holes d/d’ in the spring arms of a support bracket D (line 66).
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that he spring arm of Caraher could have been provided with notches as taught by Henneman to provide a means of indexing and providing a mechanical locking means.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being to provide easy adjustment at any desired height yet securely hold the rod (lines 55-68 of Henneman).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,482,240 to Caraher in view of U.S. Patent 618,603 to Henneman and U.S. Patent 4,246,736 to Kovar et al.
Caraher provides a mounting bracket 38 with a deformable spring clip, a bottom bifurcated flange 48 perpendicularly oriented to a side flange 40. Abutting the bottom and side flanges to an overhead support structure/joist 12 and fixedly securing the side flange to the joist 12 with nails 46.  The spring clip comprised of outward and laterally projecting arms 42 obliquely angled in relation to one another and generally forming a V-shape and located midway between vertical side edges.  The arms including horizontal terminal ends 50 and guide holes 52.
An elongated J-shaped hook hanger member 28 is slidably coupled to the guide holes 52 in the spring clip and includes a lower coupling end engaging a grid support member 14 of a ceiling system.  The ceiling system including ceiling tiles/panels 16.
Caraher fails to provide that the hanger 28 comprises a plurality of index notches which engage an edge of the guide holes 52.
Henneman teaches that at the time of the effective filing date of the invention it was known to provide a hanger rod A with indexing notches “a” for engaging  holes d/d’ in the spring arms of a support bracket D (line 66).
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that he spring arm of Caraher could have been provided with notches as taught by Henneman to provide a means of indexing and providing a mechanical locking means.
All the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being to provide easy adjustment at any desired height yet securely hold the rod (lines 55-68 of Henneman).

Caraher also fails to provide flexible cantilevered securement tabs having a bottom end integrally formed with the side of the bracket and a top pointed end.  
Kovar et al. which teaches cantilevered securement tabs 23 having a bottom ends integrally formed with a bracket and pointed top ends 24 as alternatives to nail holes 22 at col. 3, lines 15-32. 
It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art that the cantilevered securement tabs 23 of Kovar could have been used in lieu of the pair of nail holes 44 on the bracket of Caraher.  It would have been nothing other than obvious substitution of one known fastening means for a mechanically equivalent fastening means absent any unexpected or unpredictable results.  Kovar teaches the equivalence of the two when he recites both legs 17 and 18 may be provided with holes 22 or protrusions 23.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,482,240 to Caraher in view of DE 9200441 to Fuchs and U.S. Patent 4,246,736 to Kovar et al.
Caraher provides a mounting bracket 38 with a deformable spring clip, a bottom bifurcated flange 48 perpendicularly oriented to a side flange 40. Abutting the bottom and side flanges to an overhead support structure/joist 12 and fixedly securing the side flange to the joist 12 with nails 46.  The spring clip comprised of outward and laterally projecting arms 42 obliquely angled in relation to one another and generally forming a V-shape and located midway between vertical side edges.  The arms including horizontal terminal ends 50 and guide holes 52.
An elongated J-shaped hook hanger member 28 is slidably coupled to the guide holes 52 in the spring clip and includes a lower coupling end engaging a grid support member 14 of a ceiling system.  The ceiling system including ceiling tiles/panels 16.
Caraher fails to provide that the hanger 28 comprises a plurality of index notches which engage an edge of the guide holes 52.
Fuchs teaches that at the time of the effective filing date of the invention it was known to provide a hanger rod 2 which is adjustably supported between arms of a bracket with teeth 5/6 considered to meet “index notches” so the rod can be quickly located and locked at a desired level.
It would have been obvious at the time of the effective date of the invention that the rod 28 of Caraher could have been provided with the teeth or notches and the holes shaped as taught by Fuchs to allow for the hanger to be quickly adjusted and locked to a desired level.
Caraher also fails to provide flexible cantilevered securement tabs having a bottom end integrally formed with the side of the bracket and a top pointed end.  
Kovar et al. which teaches cantilevered securement tabs 23 having a bottom ends integrally formed with a bracket and pointed top ends 24 as alternatives to nail holes 22 at col. 3, lines 15-32. 
It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art that the cantilevered securement tabs 23 of Kovar could have been used in lieu of the pair of nail holes 44 on the bracket of Caraher.  It would have been nothing other than obvious substitution of one known fastening means for a mechanically equivalent fastening means absent any unexpected or unpredictable results.  Kovar teaches the equivalence of the two when he recites both legs 17 and 18 may be provided with holes 22 or protrusions 23.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note the indexing graduation 23 of the hanger rod of U.S. Patent 2,968,850 to Tinneramn.  They graduations are not disclosed as notches which the spring arms engage to prevent adjustment.
U.S. Patent 1,606,289 to Bowers provides flattened indentions 9 on a suspended ceiling hanger rod 7 which functions as indexing/locking notches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636